Appellate Case: 22-6072     Document: 010110775522         Date Filed: 11/30/2022       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            November 30, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  THORSTEN GUNTER RUSHING,

        Petitioner - Appellant,

  v.                                                           No. 22-6072
                                                        (D.C. No. 5:21-CV-00394-D)
  KAMERON HAVERNEK,                                            (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before McHUGH, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

        Thorsten Gunter Rushing is an Oklahoma prisoner. He filed a habeas petition

 under 28 U.S.C. § 2254, and the district court denied it. He seeks a certificate of

 appealability to appeal the district court’s decision.1 We deny him a certificate of

 appealability and dismiss this matter.

                                       I. Background

        An Oklahoma jury convicted Rushing of conspiracy to commit first-degree murder

 and two counts of first-degree murder. After an unsuccessful direct appeal, he sought


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          We construe Rushing’s notice of appeal and opening brief as a request for a
 certificate of appealability. See Fed. R. App. P. 22(b)(2).
Appellate Case: 22-6072      Document: 010110775522          Date Filed: 11/30/2022      Page: 2



 postconviction relief in state court. The state district court denied relief, and the

 Oklahoma Court of Criminal Appeals (OCCA) affirmed.

        Rushing then filed his habeas petition in federal court, raising the following four

 claims:

     1. The trial court violated his due-process rights by admitting a co-conspirator’s
        coerced pretrial statement.

     2. Rushing’s trial counsel provided ineffective assistance by failing to present a
        complete defense.

     3. The trial court violated his due-process rights by admitting gruesome
        photographs.

     4. Rushing’s appellate counsel provided ineffective assistance by failing to raise on
        direct appeal the issues underlying his first three habeas claims.

 The district court concluded that Rushing’s first three claims were procedurally barred,

 and it denied his fourth claim on the merits.2 Rushing now seeks to appeal.

                                        II. Discussion

        To appeal the district court’s judgment, Rushing needs a certificate of

 appealability. 28 U.S.C. § 2253(c)(1)(A). We may issue a certificate of appealability

 only if he “has made a substantial showing of the denial of a constitutional right.”

 § 2253(c)(2). This standard requires him to “show that reasonable jurists could debate

 whether (or, for that matter, agree that) the petition should have been resolved in a


        2
         The district court concluded that parts of Rushing’s third and fourth claims were
 unexhausted, and it denied those parts under the doctrine of anticipatory procedural bar.
 Rushing presents no argument against that analysis, so he has waived any challenge to it.
 See United States v. Springfield, 337 F.3d 1175, 1178 (10th Cir. 2003). For that reason,
 we do not discuss the unexhausted parts of Rushing’s claims. When we refer to his
 claims in this order, we mean those parts that the district court concluded were exhausted.
                                                2
Appellate Case: 22-6072      Document: 010110775522         Date Filed: 11/30/2022       Page: 3



 different manner or that the issues presented were adequate to deserve encouragement to

 proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (brackets and internal

 quotation marks omitted). If a state court previously adjudicated a habeas claim on the

 merits, then our analysis incorporates the deferential treatment of state-court decisions

 required under the Antiterrorism and Effective Death Penalty Act of 1996. Dockins v.

 Hines, 374 F.3d 935, 938 (10th Cir. 2004). The deference owed to a state court’s

 adjudication on the merits permits a federal court to grant habeas relief only if the

 state-court decision “was contrary to, or involved an unreasonable application of, clearly

 established Federal law, as determined by the Supreme Court of the United States” or

 “was based on an unreasonable determination of the facts.” § 2254(d).

        When a district court denies a habeas claim on procedural grounds, the petitioner

 cannot obtain a certificate of appealability unless reasonable jurists could debate not only

 whether the petition states a valid constitutional claim but also whether the district court’s

 procedural ruling is correct. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 A. Claim Four: ineffective assistance of appellate counsel.

        We start with Rushing’s fourth claim—ineffective assistance of appellate

 counsel—because the disposition of that claim affects our analysis of the others. To

 prevail on an ineffective-assistance claim, a petitioner must show that counsel performed

 deficiently, and that the deficient performance prejudiced the defense. Strickland v.

 Washington, 466 U.S. 668, 687 (1984).

        The OCCA concluded that Rushing failed to present sufficient factual and

 evidentiary support for his arguments alleging ineffective assistance of appellate counsel.

                                               3
Appellate Case: 22-6072      Document: 010110775522         Date Filed: 11/30/2022      Page: 4



 He “apparently did not provide the” state district court “with any evidence” supporting

 his postconviction claims, Aplt. App. at 214, so the record before the OCCA did not

 contain trial transcripts, the challenged statement of his co-conspirator, or the

 photographs he labels too gruesome to admit at trial. And although he argued that his

 appellate counsel should have challenged the performance of his trial counsel for failing

 to call witnesses or present a defense, he did not say what the witnesses would have

 testified about or what defense his counsel should have presented.

        Given the record before it, the OCCA did not unreasonably apply Strickland or

 unreasonably determine the facts when it denied relief on Rushing’s claim that his

 appellate counsel provided ineffective assistance. Reasonable jurists could not debate

 this conclusion, even though Rushing insists the OCCA “ignored the factual claims” he

 made about his co-conspirator’s statement. Appl. for Certificate of Appealability at 10.

 On that point, the OCCA did not fault Rushing for failing to make factual claims; it

 faulted him for failing to support them by developing the postconviction record.

 B. Claims One through Three: the procedurally barred claims.

        “Claims that are defaulted in state court on adequate and independent state

 procedural grounds will not be considered by a habeas court, unless the petitioner can

 demonstrate cause and prejudice or a fundamental miscarriage of justice.” Smith v.

 Workman, 550 F.3d 1258, 1274 (10th Cir. 2008).




                                               4
Appellate Case: 22-6072      Document: 010110775522            Date Filed: 11/30/2022   Page: 5



        The state district court denied Rushing’s first three habeas claims because he could

 have raised them on direct appeal. The OCCA did not directly address the claims.3

 Faced with those circumstances, the federal district court looked back to the state district

 court’s decision and concluded it imposed a procedural default. See Ylst v. Nunnemaker,

 501 U.S. 797, 803 (1991) (When “the last reasoned opinion on the claim explicitly

 imposes a procedural default, we will presume that a later decision rejecting the claim did

 not silently disregard that bar and consider the merits.”).

        Rushing argues that he can overcome the default by showing both (1) cause and

 prejudice and (2) a fundamental miscarriage of justice. He asserts his appellate counsel’s

 ineffective assistance amounts to cause for his procedural default. But this argument

 cannot succeed because he failed to show that he received ineffective assistance from his

 appellate counsel. See Sherrill v. Hargett, 184 F.3d 1172, 1176 (10th Cir. 1999). And

 although he invokes the miscarriage-of-justice exception, he identifies nothing

 suggesting, as the exception requires, “that he is actually innocent of the crime of

 conviction.” Pacheco v. El Habti, 48 F.4th 1179, 1186 (10th Cir. 2022) (internal

 quotation marks omitted). In short, reasonable jurists could not debate the district court’s

 ruling that Rushing’s first three claims were procedurally barred.




        3
         The OCCA addressed the claims only “under the rubric of ineffective assistance
 of appellate counsel.” Aplt. App. at 213.

                                               5
Appellate Case: 22-6072   Document: 010110775522         Date Filed: 11/30/2022   Page: 6



                                    III. Conclusion

       We deny Rushing a certificate of appealability and dismiss this matter.


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            6